DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4 require (see lines 15-16 of claim 1 and lines 9-10 of claim 4) that “there are more than one first opening zones along the width of the frame and along a length of the frame”. This represents new matter because a frame is identified in the instant specification as structure 20 (see specification [0041]). There are multiple first opening zones along the Y direction, which may be identified as a length or width of the frame, but not along a direction perpendicular to the Y direction. Therefore, there is no support in the drawings for multiple zones along the length AND the width of a frame (20). Further, the specification does not provide a teaching of multiple first opening zones along the width and the length of the frame. Applicant’s reply filed 04/07/2021 fails to identify where support is found in the specification (see p1) and identifies support as being shown in Fig 2 (see p7); however, Fig 2 demonstrates only first zones (A1) along the Y direction. As noted above, the specification consistently refers to structure 20 as the frame [0041]; therefore the claims have been examined with this interpretation of “frame”. If applicant intended for structure 1 to be the frame of claims 1 and 4 (Fig 5), there would still be new matter issues with claims 6 and 11 that provide additional limitations of attachment or structure of the framework (1) because there is not support for these claims in an interpretation in which structure 1 is the “frame” of the claims.
Claims 3 and 6-13 are included for their dependence from or incorporation of claim 1 or 4. 
For purpose of examination on the merits, the claims will be examined as if the new matter is supported. This is not an indication that the limitation is supported.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (prev. presented US 20160315292), in view of US Patent Application Publication 2005/0115503 of Hagiwara et al., hereinafter Hagiwara, and US 2014/0065355 of Kang, hereinafter Kang.
Regarding claim 1, Han teaches a mask (200 Fig 1) comprising multiple first open zones and at least one second opening zone (Fig 2) and a frame enclosing the  first opening zones (inner 3 zones 210 of Fig 2) and the second opening zone (shown not numbered as outermost portion of 200, outermost 210 zones of Fig 2); each of the multiple first opening zones including at least one first evaporation zone (inner three zones 210 Fig 3), and the second opening zone including at least one second evaporation zone (outermost 210 zones in the x- direction Fig 2); the first evaporation zone having multiple first openings along a width of the frame (along x direction and along the y direction in Fig 2-3), the second evaporation zone having multiple second openings (Fig 2); the first opening zone further including a first buffer zone surrounding the first evaporation zone (220 Fig 3), and the second opening zone further including a second buffer zone surrounding the second evaporation zone (outermost 220 in the x- direction Fig 2); the first buffer zone having multiple third openings (221 Fig 3), which are all-etched or semi-etched [0043]; the second buffer zone having multiple fourth openings (outermost 221 in the x- direction Fig 2), which are all-etched or semi-etched ([0040]); the mask disposing one unetched zone between the first opening zone and the second opening zone, and further disposing one unetched zone between each two adjacent first opening zones (regions having 220 Fig 2, or R regions). As applied Han teaches more than one first opening zone (inner three 221 zones of Fig 2) along a length of the frame (Fig 2, along X direction). Han also teaches the mask includes the two second opening zones (outermost zones 210 Fig 2) in a first direction (X direction); the two second opening zones disposed on two opposite ends of the multiple first inner opening zones and not between adjacent first opening zones (Fig 2, the inner zones are 
Regarding claim 3, regarding the second opening zone includes multiple second evaporation zones, and the second buffer zone surrounds the multiple second evaporation zones, this represents a duplication of parts of the evaporation zone. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the mask pattern to include multiple evaporation zones to achieve a desired pattern. Further Hagiwara demonstrates multiple second zones (60 Fig 2 and 7).
Regarding claim 4 and 7, the combination remains as applied to the analogous limitations of instant claim 1.
Regarding claim 6, Han teaches the frame has a connection zone connected with an external device (102 Fig 1, note the portion 200 connected to it), and the second opening zone is located between the connection zone and the first opening zone (as applied to claim 4 and 1 above).
Regarding claim 8, regarding the second opening zone includes multiple second evaporation zones, and the second buffer zone surrounds the multiple second evaporation zones, this represents a duplication of parts of the evaporation zone. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the mask pattern to include multiple evaporation zones to 
Regarding claim 9, Han teaches the first buffer zone has multiple third openings, which are all-etched or semi-etched; and the second buffer zone has multiple fourth openings, which are all-etched or semi-etched (221 and [0043]).
Regarding claim 10, the combination as applied to claims 1 and 4 above teaches the mask disposes one unetched zone between the first opening zone and the second opening zone; the mask further includes multiple first opening zones, and disposes one unetched zone between each two adjacent first opening zones (unetched zones where 221 present).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hagiwara and Kang as applied to claim 4 above, and further in view of Hirobe (prev. presented US 2015/0017759).
Regarding claim 11, Han in view of Hagiwara and Kang teaches the claimed mask of claim 4. Han teaches a framework (100 Fig 1). Hagiwara teaches a framework (10 Fig 2). Kang also teaches a framework (100 Fig 1). However the combination fails to teach the details of the support bar and shadow bar. In the same field of endeavor (abstract), Hirobe teaches an external framework (2 Fig 5) having a hollow workspace (Fig 5); at least one support bar (2a Fig 5) in the workspace, the two ends of the support bar being connected with the external framework for supporting the mask (Fig 5); and at least one shadow bar (different 2b Fig 5), being disposed in the workspace and being corresponding to a gap between the mask and the external framework for shading the gap (Fig 5-6); in the first direction, two ends of the shadow bar being connected with the 
Regarding claim 12, the combination remains as applied to claim 4 and 11. The combination includes multiple masks and shadow bars including in gaps between adjacent masks for shading the gap (Hirobe Fig 5-6).
Regarding claim 13, the combination remains as applied to claim 4 and 11 above. The mask of the combination includes multiple first opening zones and multiple support bars; at least one support bar is corresponding to a gap between the first opening zone and the second opening zone, and at least another support bar is corresponding to a gap between two adjacent first opening zones (Hirobe Fig 5-6).
Response to Arguments
Applicant's arguments filed 04/07/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p8-9) that Han in view of Gao fails to teach the claim the amended limitations regarding the position of the second opening zones and first opening zones along the first direction of the mask. This is moot in view of the new . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0192856 demonstrates a mask frame with two zones along the width (see 210 Fig 1A). US 2015/0060823 teaches an outer zone with a lower density of holes than the inner zone (Fig 8, see 310 and 532). US 2015/0007768 teaches partially etched holes of a buffer zone (Fig 9 and 10). US 10141511 teaches a difference in the pattern of the holes at the end of a mask to account for stress (Fig 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MARGARET D KLUNK/Examiner, Art Unit 1716  
/KEATH T CHEN/Primary Examiner, Art Unit 1716